**** CORRECTED COPY ****


          UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                                    Airman JASON M. FRANK
                                      United States Air Force

                                              ACM S32321

                                            4 February 2016

         Sentence adjudged 4 March 2015 by SPCM convened at Lajes Field,
         Azores, Portugal. Military Judge: Donald R. Eller (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 5 months,
         and reduction to E-1.

         Appellate Counsel for the Appellant: Major Melissa Biedermann.

         Appellate Counsel for the United States: Colonel Katherine E. Oler.

                                                  Before

                            ALLRED, MITCHELL, and MAYBERRY
                                 Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                  under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


               FOR THE COURT


               LAQUITTA J. SMITH
               Appellate Paralegal Specialist